Case 7:19-cr-OO767 Document 1 Filed on 03/28/19 in TXSD Page 1 of 1

 

 

_Ao 91 (Rev 8/01) criminaicompiaim d U§nl§e"ggswe.S-Djsm§t COuif
` ' . d M'_ci.»
United States District Court MAR 23 2019

 

SOUTHERN DISTRICT OF ` TEXAS

__B&vi€l-;l.-Brad+ey,-elerk-_-
MCALLEN DIVI S ION

UNlTED STATES OF AMERICA '-
V~ CRIMINAL COMPLAINT
Marcos Castillo-Gonzalez

Case Number: M-19-@7// -M '

v lAE YOB: 1 993
v Mexico
(Name and Address of Defendant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about ` March 27, 2019 » in Sta_rr County, in

the _ Southern v District of Texas
(T)'ack Statuto)jy Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance oflayv, and thereafter

was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation ot"l`itle 8 United States Code, Section(s) 1326 (Fe|on!)
l further state that I am a(n) Senior Patrol Agent and that this complaint is based on the`
following facts:

 

Marcos Castillo-Gonzalez was encountered by Border Patrol Agents near Roma, Texas on March 27, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on March 27, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on December 18, 2018 through Brownsville, Texas. Prior to Deportationmxclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On October 15, 2018, the defendant Was convicted of Criminal Sexual Conduct an Degree and sentenced to three
hundred and sixty five (365) days confinement ’ f

 

 

 

Continued on the attached sheet and made a part of this complaint: EYes No
APPrOvcol lo.\1 M/WM/b/ § @§,u§q£m,wv\-- .‘//%%
Sworn to before me and subscribed in my presence, Signature b omp|ainant ~ `
March 28, 2014 M gv'/? /éb\ Ernie E. Bergollo r\ Senior Patro| AYnt
l 7 . '

Peter E.' Ormsbl , U.S. Magistrate Judge /WM

 

 

Name and Tit|e of Judicial Officer §gnature of Judicial Officer '

